                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 1 of 17



                                                 1   Will Kemp, Esquire                       Kenneth J. Grunfeld, Esq.
                                                     KEMP JONES, LLP                          GOLOMB & HONIK, P.C.
                                                 2   Wells Fargo Tower, 17th Floor            1835 Market Street, Suite 2900
                                                     3800 Howard Hughes Parkway               Philadelphia, PA 19103
                                                 3   Las Vegas, NV 89169                      Telephone: (215) 985-9177
                                                     Telephone: 702-385-6000                  Facsimile: (215) 985-4169
                                                 4   Facsimile: 702-385-6001                  rgolomb@golombhonik.com
                                                     a.hayslett@kempjones.com                 krunfeld@golombhonik.com
                                                 5
                                                     Arnold Levin, Esq.                       Aaron Rihn, Esq.
                                                 6   Laurence Berman, Esq.                    ROBERT PIERCE & ASSOCIATES
                                                     Frederick Longer, Esq.                   707 Grant Street, Suite 125
                                                 7   Daniel Levin, Esq.                       Pittsburgh, PA 15219
                                                     LEVIN SEDRAN & BERMAN LLP                Telephone: (412) 281-7229
                                                 8   510 Walnut Street, Suite 500             Facsimile: (412) 281-4229
                                                     Philadelphia, PA 19106-3697
                                                 9   Telephone: (215) 592-1500
                                                     Facsimile: (215) 592-4663
                                                10   alevin@lfsblaw.com
          (702) 385-6000 • Fax (702) 385-6001




                                                     flonger@lfslaw.com
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11   dlevin@lfsblaw.com
KEMP JONES, LLP


                  kjc@kempjones.com
                   Seventeenth Floor




                                                12   W. Daniel “Dee” Miles, III
                                                     Rachel N. Boyd
                                                13   Paul W. Evans
                                                     BEASLEY, ALLEN, CROW, METHVIN,
                                                14   PORTIS & MILES, P.C.
                                                     P.O. Box 4160
                                                15   Montgomery, AL 36103
                                                     Telephone: (334) 269-2343
                                                16   Facsimile: (334) 954-7555
                                                     Counsel for Plaintiff
                                                17
                                                                              UNITED STATES DISTRICT COURT
                                                18
                                                                               FOR THE DISTRICT OF NEVADA
                                                19

                                                20
                                                                                              Case No.:
                                                21   GAMING ENTERTAINMENT TOUCH
                                                     TECH,                                    COMPLAINT
                                                22
                                                           Plaintiff,                         JURY TRIAL DEMANDED
                                                23
                                                     v.
                                                24
                                                     OHIO CASUALTY INSURANCE
                                                25   COMPANY, OHIO SECURITY
                                                     INSURANCE COMPANY, and LIBERTY
                                                26   MUTUAL INSURANCE COMPANY,
                                                27         Defendants.
                                                28


                                                                                          1
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 2 of 17



                                                 1           Plaintiff, Gaming Entertainment Touch Tech (“Plaintiff” or “Gaming Entertainment”),

                                                 2   brings this Complaint alleging relief against Defendants, Ohio Casualty Insurance Company

                                                 3   (“Ohio Casualty”), Ohio Security Insurance Company (“Ohio Security”), and Liberty Mutual

                                                 4   Insurance Company (“Liberty”), and avers as follows:

                                                 5                                       NATURE OF THE CASE

                                                 6           1.      This is a civil action seeking declaratory relief arising from Plaintiff’s contract of

                                                 7   insurance with Defendants.

                                                 8           2.      In light of the Coronavirus global pandemic and state and local orders mandating

                                                 9   that all non-essential in-store businesses must shut down on March 17, 2020, Plaintiff’s gaming

                                                10   business has suffered business loss.
          (702) 385-6000 • Fax (702) 385-6001
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11           3.      Plaintiff’s insurance policy provide coverage for all non-excluded business losses,
KEMP JONES, LLP


                  kjc@kempjones.com
                   Seventeenth Floor




                                                12   and thus provide coverage here.

                                                13           4.      As a result, Plaintiff is entitled to declaratory relief that its business is covered

                                                14   for all business losses that have been incurred in an amount greater than $150,000.00.

                                                15                                            JURISDICTION

                                                16           5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

                                                17   § 1332, because there is complete diversity of citizenship between Plaintiff and the Defendants.

                                                18   Further, Plaintiff has suffered business losses in an amount greater than $150,000.00. The

                                                19   amount in controversy necessary for diversity jurisdiction over a declaratory judgment action is

                                                20   measured by the value of those business losses. Id. § 1332(a).

                                                21           6.      This Court has personal jurisdiction over Defendants Ohio Casualty, Ohio

                                                22   Security, and Liberty. Defendants all purposefully availed themselves of jurisdiction by selling

                                                23   policies for business loss to Plaintiff in Nevada.

                                                24           7.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(c) because Defendants

                                                25   sold the Policy subject to this dispute in this District. Further, Plaintiff’s business loss which is

                                                26   the subject of this dispute occurred in this District.

                                                27   ///

                                                28   ///


                                                                                                     2
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 3 of 17



                                                 1                                                PARTIES

                                                 2          8.      Plaintiff Gaming Entertainment owns and operates a gaming business in the

                                                 3   State of Nevada. Plaintiff’s principal place of business is 4760 Polaris Ave., Unit B, Las Vegas,

                                                 4   Nevada 89103 (“Insured Property”).

                                                 5          9.      Defendant Ohio Casualty is an insurance carrier that provides business

                                                 6   interruption insurance to Plaintiff. Ohio Casualty is headquartered at 6230 Old Dublin Lane,

                                                 7   Suite 200, Columbia, Maryland 21046.

                                                 8          10.     Defendant Ohio Security provided business loss insurance to Plaintiff. Ohio

                                                 9   Security is headquartered at 175 Berkeley Street, Boston, Massachusetts 02216.

                                                10          11.     Defendant Liberty provided business loss insurance to Plaintiff. Liberty is
          (702) 385-6000 • Fax (702) 385-6001
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11   headquartered at 175 Berkeley Street, Boston, Massachusetts 02116.
KEMP JONES, LLP


                  kjc@kempjones.com
                   Seventeenth Floor




                                                12          12.     At all relevant times, Defendants issued a policy to Plaintiff to cover business

                                                13   interruption loss from October 23, 2019 until October 23, 2020. The policy number is

                                                14   BZS605136471. This Policy were intended to cover losses to business interruption. See

                                                15   Declaration, attached hereto as Exhibit 1.

                                                16          13.     The Policy is currently in full effect in providing, among other things, personal

                                                17   property, business income and extra expense, contamination coverage and additional coverage.

                                                18          14.     Plaintiff submitted a claim for a date of loss pursuant to its policy seeking

                                                19   coverage under these policies. Defendants rejected Plaintiff’s claim for coverage for business

                                                20   loss and business interruption and other claims, contending, inter alia, that Plaintiff did not

                                                21   suffer physical damage to its property directly and stating other reasons why Plaintiff

                                                22   purportedly is not entitled to coverage for the losses and damages.

                                                23                                    FACTUAL BACKGROUND

                                                24   I. Insurance Coverage

                                                25          15.     Plaintiff faithfully paid policy premiums to Defendants, specifically to provide,

                                                26   among other things, additional coverages in the event of business interruption or closures by

                                                27   order of Civil Authority and for business loss for property damage.

                                                28   ///


                                                                                                   3
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 4 of 17



                                                 1           16.     Under the Policy, insurance is extended to apply to the actual loss of business

                                                 2   income sustained and the actual, necessary and reasonable extra expenses incurred when access

                                                 3   to the Insured Property is specifically prohibited by order of civil authority as the direct result of

                                                 4   a covered cause of loss to property in the immediate area of Plaintiff’s Insured Property. This

                                                 5   additional coverage is identified as coverage under “Civil Authority.”

                                                 6           17.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

                                                 7   under the policy means coverage for all covered losses, including but not limited to direct physical loss

                                                 8   or direct physical damage, unless the loss is specifically excluded or limited in the Policy.

                                                 9           18.     The Policy also covers for damages resulting from business interruption when

                                                10   there is property damage. The exclusion for viruses does not apply to this pandemic.
          (702) 385-6000 • Fax (702) 385-6001
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11           19.     Based on information and belief, the Defendants have accepted the policy
KEMP JONES, LLP


                  kjc@kempjones.com
                   Seventeenth Floor




                                                12   premiums with no intention of providing any coverage for business losses or the Civil Authority

                                                13   extension due to a loss and shutdown and property damage.

                                                14           20.     Plaintiff has submitted a claim to its insurance carrier related to such losses. On

                                                15   April 24, 2020, Defendants rejected Plaintiff’s claim. Defendant asserted Plaintiff was not

                                                16   covered because of lack of property damage.

                                                17     II.   The Coronavirus Pandemic

                                                18           21.     The scientific community, and those personally affected by the virus, recognize

                                                19   the Coronavirus as a cause of real physical loss and damage. It is clear that contamination of the

                                                20   Insured Property would be a direct physical loss requiring remediation to clean the surfaces of

                                                21   the business.

                                                22           22.     The virus that causes COVID-19 remains stable and transmittable in aerosols for

                                                23   up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to

                                                24   three days on plastic and stainless steel. See https://www.nih.gov/news-events/news-

                                                25   releases/new-coronavirus-stable-hours-surfaces (last visited April 9, 2020).

                                                26           23.     Most of Plaintiff’s products are packaged in cardboard boxes, and many of its

                                                27   products are shipped or imported from Asia, South America, Latin America, and Europe, where

                                                28   the COVID-19 pandemic is also ongoing, thus hindering the continuation of its business.


                                                                                                      4
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 5 of 17



                                                 1            24.   The CDC has issued a guidance that gatherings of more than 10 people must not

                                                 2   occur. People in congregate environments, which are places where people live, eat, and sleep in

                                                 3   close proximity, face increased danger of contracting COVID-19.

                                                 4            25.   Plaintiff’s business has 15 employees, thus requiring Plaintiff’s employees to

                                                 5   work in staggered part-time shifts.

                                                 6            26.   The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

                                                 7   physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-

                                                 8   eight (28) days.

                                                 9            27.   China, Italy, France, and Spain have implemented the cleaning and fumigating of

                                                10   public areas prior to allowing them to re-open publicly due to the intrusion of microbials.
          (702) 385-6000 • Fax (702) 385-6001
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11    III. Civil Authority
KEMP JONES, LLP


                  kjc@kempjones.com
                   Seventeenth Floor




                                                12            28.   On March 12, 2020, the State of Nevada declared a state of emergency for the

                                                13   entire state of Nevada as a result of COVID-19.

                                                14            29.   On March 17, 2020, the State of Nevada set restrictions on large gatherings and

                                                15   shut down all non-essential businesses.

                                                16            30.   On March 24, 2020, the State of Nevada banned any gathering of more than 10

                                                17   people a result of COVID-19. This order has been extended to May 30, 2020.

                                                18            31.   On April 1, 2020, the State of Nevada issues a stay-at-home order for

                                                19   individuals.

                                                20            32.   All of the above orders were extended to May 9, 2020.

                                                21            33.   Even after Nevada allows Plaintiff’s to operate its business it is required to

                                                22   implement social distancing guidelines which will limit the amount of customers Plaintiff may

                                                23   serve.

                                                24            34.   Plaintiff’s business suffered a total loss in revenue following the closure of all of

                                                25   its locations by March 19, 2020.

                                                26            35.   Plaintiff’s business was unable to operate due to the orders for public safety

                                                27   issued by the State of Nevada.

                                                28   ///


                                                                                                    5
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 6 of 17



                                                 1          36.     Because Plaintiff’s business serves the casino and slot machine market, which

                                                 2   businesses are still closed, Plaintiff’s business has been interrupted.

                                                 3          37.     Because Nevada remains a Natural and Federal Disaster Zone, Plaintiff has been

                                                 4   unable to continue serving or collecting payments from its customers on shipments made before

                                                 5   the Governor’s declaration.

                                                 6          38.     Further, on April 10, 2020, President Trump seemed to support insurance

                                                 7   coverage for business loss like that suffered by the Plaintiff.

                                                 8                  REPORTER: Mr. President may I ask you about credit and debt
                                                                    as well. Many American individuals, families, have had to tap
                                                 9                  their credit cards during this period of time. And businesses have
                                                                    had to draw down their credit lines. Are you concerned Mr.
                                                10                  President that that may hobble the U.S. economy, all of that debt
          (702) 385-6000 • Fax (702) 385-6001




                                                                    number one? And number two, would you suggest to credit card
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11                  companies to reduce their fees during this time?
KEMP JONES, LLP


                  kjc@kempjones.com




                                                                    PRESIDENT TRUMP: Well it’s something that we’ve already
                   Seventeenth Floor




                                                12                  suggested, we’re talking to them. Business interruption
                                                                    insurance, I’d like to see these insurance companies—you know
                                                13                  you have people that have paid. When I was in private I had
                                                                    business interruption. When my business was interrupted through a
                                                14                  hurricane or whatever it may be, I’d have business where I had it,
                                                                    I didn’t always have it, sometimes I had it, sometimes, I had a lot of
                                                15                  different companies. But if I had it I’d expect to be paid. You
                                                                    have people. I speak mostly to the restaurateurs, where they have a
                                                16                  restaurant, they’ve been paying for 25, 30, 35 years, business
                                                                    interruption. They’ve never needed it. All of a sudden they need it.
                                                17                  And I’m very good at reading language. I did very well in these
                                                                    subjects, OK. And I don’t see the word pandemic mentioned. Now
                                                18                  in some cases it is, it’s an exclusion. But in a lot of cases I don’t
                                                                    see it. I don’t see it referenced. And they don’t want to pay up. I
                                                19                  would like to see the insurance companies pay if they need to pay,
                                                                    if it’s fair. And they know what’s fair, and I know what’s fair, I can
                                                20                  tell you very quickly. But business interruption insurance, that’s
                                                                    getting a lot money to a lot of people. And they’ve been paying
                                                21                  for years, sometimes they just started paying, but you have people
                                                                    that have never asked for business interruption insurance, and
                                                22                  they’ve been paying a lot of money for a lot of years for the
                                                                    privilege of having it, and then when they finally need it, the
                                                23                  insurance company says ‘we’re not going to give it.’ We can’t let
                                                                    that happen.
                                                24
                                                     https://youtu.be./cMeG5C9TiU (last visited on April 17, 2020) (emphasis added).
                                                25
                                                            39.     The President is articulating a few core points:
                                                26
                                                                    a. Business interruption is a common type of insurance.
                                                27
                                                                    b. Businesses pay in premiums for this coverage and should reasonably expect
                                                28                     they’ll receive the benefit of the coverage.


                                                                                                     6
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 7 of 17



                                                 1                   c. This pandemic should be covered unless there is a specific exclusion for
                                                                        pandemics.
                                                 2
                                                                     d. If insurers deny coverage, they would be acting in bad faith.
                                                 3

                                                 4          40.      These Orders and proclamations, as they relate to the closure of all “non-life-

                                                 5   sustaining businesses,” evidence an awareness on the part of both state and local governments

                                                 6   that COVID-19 causes damage to property. This is particularly true in places where business is

                                                 7   conducted, such as Plaintiff’s, as the requisite contact and interaction causes a heightened risk

                                                 8   of the property becoming contaminated.

                                                 9    IV. Impact on Plaintiff

                                                10          41.      As a result of the Orders referenced herein, Plaintiff shut its doors to its business.
          (702) 385-6000 • Fax (702) 385-6001
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11          42.      Plaintiff’s business loss occurred when the State of Nevada issues its order on
KEMP JONES, LLP


                  kjc@kempjones.com
                   Seventeenth Floor




                                                12   March 17, 2020 closing non-essential businesses.

                                                13          43.      Prior to March 17, 2020, Plaintiff was open. Plaintiff’s business operates in

                                                14   closed environment. is not a closed environment, and because people – staff, customers,

                                                15   community members, and others – constantly cycle in and out of the business, there is an ever-

                                                16   present risk that the Insured Property is contaminated and would continue to be contaminated.

                                                17          44.      Businesses like the Plaintiff’s are more susceptible to being or becoming

                                                18   contaminated, as both respiratory droplets and fomites are more likely to be retained on the

                                                19   Insured Property and remain viable for far longer as compared to a facility with open-air

                                                20   ventilation.

                                                21          45.      Plaintiff’s business is also highly susceptible to rapid person-to-property

                                                22   transmission of the virus, and vice-versa, because the service nature of the business places staff

                                                23   in close proximity to the property and to one another and because the nature of the business and

                                                24   activity exposes to high level of respiratory droplets and fomites being released into the air of

                                                25   the property.

                                                26          46.      The virus is physically impacting Plaintiff. Any effort by the Defendants to deny

                                                27   the reality that the virus causes physical loss and damage would constitute a false and

                                                28   potentially fraudulent misrepresentation that could endanger the Plaintiff and the public.


                                                                                                     7
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 8 of 17



                                                 1          47.     A declaratory judgment determining that the coverage provided under the Policy

                                                 2   exist and is necessary so as to prevent the Plaintiff from being left without vital coverage

                                                 3   acquired to ensure the survival of the business due to the shutdown caused by the civil

                                                 4   authorities’ response. As a result of these Orders, Plaintiff has incurred, and continues to incur,

                                                 5   among other things, a substantial loss of business income and additional expenses covered

                                                 6   under the Policy.

                                                 7                                         CAUSE OF ACTION

                                                 8                                      DECLARATORY RELIEF

                                                 9          48.     Plaintiff re-alleges and incorporates by reference into this cause of action each

                                                10   and every allegation set forth in each and every paragraph of this Complaint.
          (702) 385-6000 • Fax (702) 385-6001
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11          49.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of
KEMP JONES, LLP


                  kjc@kempjones.com
                   Seventeenth Floor




                                                12   actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

                                                13   rights and other legal relations of any interested party seeking such declaration, whether or not

                                                14   further relief is or could be sought.” 28 U.S.C. § 2201(a).

                                                15          50.     An actual controversy has arisen between Plaintiff and the Defendants as to the

                                                16   rights, duties, responsibilities and obligations of the parties under the Policy in that Plaintiff

                                                17   contends and, on information and belief, the Defendants dispute and deny that:

                                                18                  a. The Orders constitute a prohibition of access to Plaintiff’s Insured Property;

                                                19                  b. The prohibition of access by the Orders has specifically prohibited access as
                                                                       defined in the Policy;
                                                20
                                                                    c. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to
                                                21                     the business losses incurred by Plaintiff here. It does not apply to this
                                                                       pandemic;
                                                22
                                                                    d. The Orders trigger coverage;
                                                23
                                                                    e. The Policy provides coverage to Plaintiff for any current and future civil
                                                24                     authority closures of business in Nevada due to physical loss or damage
                                                                       directly or indirectly from the Coronavirus under the Civil Authority
                                                25                     coverage parameters;

                                                26                  f. The Policy provides business income coverage in the event that Coronavirus
                                                                       has directly or indirectly caused a loss or damage at the insured premises or
                                                27                     immediate area of the Insured Property; and

                                                28   ///


                                                                                                    8
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 9 of 17



                                                 1                  g. Resolution of the duties, responsibilities and obligation of the parties is
                                                                       necessary as no adequate remedy at law exists and a declaration of the Court is
                                                 2                     needed to resolve the dispute and controversy.

                                                 3          51.     Plaintiff seeks a Declaratory Judgement to determine whether the Orders

                                                 4   constitute a prohibition of access to Plaintiff’s Insured Property as Civil Authority as defined in

                                                 5   the Policy.

                                                 6          52.     Plaintiff further seeks a Declaratory Judgment to affirm that the Order triggers

                                                 7   coverage.

                                                 8          53.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

                                                 9   coverage to Plaintiff for any current and future Civil Authority closures of businesses in the

                                                10   State of Nevada due to physical loss or damage from the Coronavirus and the policy provides
          (702) 385-6000 • Fax (702) 385-6001
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11   business income coverage in the event that Coronavirus has caused a loss or damage at the
KEMP JONES, LLP


                  kjc@kempjones.com
                   Seventeenth Floor




                                                12   Insured Property.

                                                13                                       PRAYER FOR RELIEF

                                                14          WHEREFORE, Plaintiff herein prays as follows:

                                                15                  a.      For a declaration that the Orders constitute a prohibition of access to

                                                16   Plaintiff’s Insured Property.

                                                17                  b.      For a declaration that the prohibition of access by the Orders is

                                                18   specifically prohibited access as defined in the Policy.

                                                19                  c.      For a declaration that the Orders trigger coverage under the Policy.

                                                20                  d.      For a declaration that the Policy provides coverage to Plaintiff for any

                                                21   current, future and continued civil authority closures of businesses in Nevada due to physical

                                                22   loss or damage directly or indirectly from the Coronavirus under the Civil Authority coverage

                                                23   parameters.

                                                24                  e.      For a declaration that the Policy provides business income coverage in

                                                25   the event that Coronavirus has directly or indirectly caused a loss or damage at the Plaintiff’s

                                                26   Insured Property or the immediate area of the Plaintiff’s Insured Property.

                                                27                  f.      For such other relief as the Court may deem proper.

                                                28   ///


                                                                                                    9
                                                     Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 10 of 17



                                                 1                               TRIAL BY JURY IS DEMANDED

                                                 2         Plaintiff hereby demands trial by jury.

                                                 3   Dated: May 20, 2020                              Respectfully submitted,

                                                 4                                                    /s/ Will Kemp
                                                                                                      Will Kemp, Esquire
                                                 5                                                    KEMP JONES, LLP
                                                                                                      Wells Fargo Tower, 17th Floor
                                                 6                                                    3800 Howard Hughes Parkway
                                                                                                      Las Vegas, NV 89169
                                                 7                                                    Telephone: 702-385-6000
                                                                                                      Facsimile: 702-385-6001
                                                 8
                                                                                                      Arnold Levin, Esq.
                                                 9                                                    Laurence Berman, Esq.
                                                                                                      Frederick Longer, Esq.
                                                10                                                    Daniel Levin, Esq.
          (702) 385-6000 • Fax (702) 385-6001




                                                                                                      LEVIN SEDRAN & BERMAN LLP
             3800 Howard Hughes Parkway
               Las Vegas, Nevada 89169




                                                11                                                    510 Walnut Street, Suite 500
KEMP JONES, LLP


                  kjc@kempjones.com




                                                                                                      Philadelphia, PA 19106-3697
                   Seventeenth Floor




                                                12                                                    Telephone: (215) 592-1500
                                                                                                      Facsimile: (215) 592-4663
                                                13                                                    alevin@lfsblaw.com
                                                                                                      flonger@lfsblaw.com
                                                14                                                    dlevin@lfsblaw.com

                                                15                                                    Richard M. Golomb, Esq.
                                                                                                      Kenneth J. Grunfeld, Esq.
                                                16                                                    GOLOMB & HONIK, P.C.
                                                                                                      1835 Market Street, Suite 2900
                                                17                                                    Philadelphia, PA 19103
                                                                                                      Telephone: (215) 985-9177
                                                18                                                    Facsimile: (215) 985-4169
                                                                                                      rgolomb@golombhonik.com
                                                19                                                    kgrunfeld@golombhonik.com

                                                20                                                    Aaron Rihn, Esq.
                                                                                                      ROBERT PIERCE & ASSOCIATES
                                                21                                                    707 Grant Street, Suite 125
                                                                                                      Pittsburgh, PA 15219
                                                22                                                    Telephone: (412) 281-7229
                                                                                                      Facsimile: (412) 281-4229
                                                23
                                                                                                      W. Daniel “Dee” Miles, III
                                                24                                                    Rachel N. Boyd
                                                                                                      Paul W. Evans
                                                25                                                    BEASLEY, ALLEN, CROW,
                                                                                                      METHVIN, PORTIS & MILES, P.C.
                                                26                                                    P.O. Box 4160
                                                                                                      Montgomery, AL 36103
                                                27                                                    Telephone: (334) 269-2343
                                                                                                      Facsimile: (334) 954-7555
                                                28                                                    Counsel for Plaintiff


                                                                                                 10
Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 11 of 17




     EXHIBIT 1
Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 12 of 17
Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 13 of 17
Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 14 of 17
Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 15 of 17
Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 16 of 17
Case 2:20-cv-00908-JCM-EJY Document 1 Filed 05/20/20 Page 17 of 17
